DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/735,217 on May 27, 2022. Please note Claims 1-17, 19 and 20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0129554 A1 by Kim in view of U.S. Patent Publication 2015/0097810 A1 by Aoki et al. (“Aoki”),  Hamada et al. ( US 2018/0013096 A1 ) and Kang et al. ( US 2018/0190734 A1 ).

Regarding claim 1, Kim teaches a display apparatus (Fig. 1) comprising: 
a display panel comprising a substrate (Fig. 1, substrate 100 with layers 100, 110, 120 comprising the display panel portion of the display apparatus integrated with a touch screen as described in [0030]),
a display layer on the substrate (Fig. 1, pixel array layer 110 on substrate 100), and 
a thin-film encapsulation layer covering the display layer (Fig. 1, encapsulation layer 120 that covered the thin film TFT layer of the pixel array layer 110 as in [0035]); 
an input sensing member comprising a base layer facing the substrate of the display panel (Fig. 1, window cover 190 for interacting with touch screen of display apparatus with a touch screen as in [0030]-[0031]), and 
a resin layer between the thin-film encapsulation layer and the base layer (Fig. 1, film adhesive member 160 for laminating a function film member/polarizer 170 was made of optically clear resin as explained in [0075]-[0076] and was located between the encapsulation layer 120 and the window cover 190), 
wherein an end of the thin-film encapsulation layer protrudes from an end of the resin layer toward an end of the substrate (See protrusion of encapsulation layer 120 in Fig. 1 past film adhesive member layer 160. Also, please note the combination below).
While Kim teaches touch sensing electrodes, they are below the base layer and not above the base layer. 
However, in the analogous art of touch-integrated display devices, Aoki teaches touch panel 3 with touch panel electrodes 3a and 3b placed above a touch panel substrate, wherein the touch panel substrate are located above display device layers. The display device layers include the array substrate 4 similar to Kim’s substrate, a sealing layer 6 covering a display layer 5 similar to Kim’s encapsulation layer, and an optical substrate 9 such as a polarizer and adhesive 2 similar to Kim’s function film member/polarizer and adhesive, located in the order as presented in Kim. The difference was the touch layers were localized to above a touch base substrate (Aoki Fig. 1; [0028] and [0033]-[0034]). It would have been obvious before the effective filing date of the invention to have similarly placed all touch elements above a touch panel substrate as taught by Aoki. One of ordinary skill in the art would have been motivated to allow routing to a separate touch signal controlling circuit for control of touch electrodes and routing to a separate display controlling circuit for control of display elements. This  permitted a structure in which a touch panel board is separately bonded to a display device such as a liquid crystal display device and an organic EL display device, to add a touch panel function (Aoki Fig. 1; [0031], [0040], and [0004]). This would have provided a simple substitution of one known, equivalent element of in-cell touch technology for displays to another element of on-cell touch technology to obtain predictable results. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Kim and Aoki do not explicitly teach “the end of the resin layer has a thickness greater than a thickness of a portion of the resin layer overlapping the display layer.”

However, in the same field of endeavor, display layering, Hamada teaches of a display with a sealing layer 161 (similar to the encapsulation layer of Kim) with a filling member 174 on top (similar to adhesive of Kim), ( Hamada, Figure 2A, [0049] ). [0093], [0114] discloses the filling member 174 is an adhesive which is formed of various types of resin, similar to Kim. Figure 12 shows the edge of the display in which the filling member 174 in placed over the sealing layer components, as detailed in [0053]. As it can be seen, the encapsulation layer has an end which protrudes from an end of the filling member 174 (at the boundary of A2/D1) and the thickness of the filling member at this area is greater than the thickness of a portion of the filling member overlapping the display layer/aspects (see area between B1 and B2 for example). As combined, the adhesive layer of Kim can be modified to incorporate the varying levels of thickness of Hamada’s akin filling member).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the filling member, as taught by Hamada, with the motivation that the filling member can provide stability between the sealing layer and the top glass substrate 101 as well as securing the elements together, ( Hamada, [0078] ).

Kim, Aoki and Hamada do not explicitly teach “wherein, in a plan view as seen along a direction intersecting an upper surface of the base layer, an area of the base layer is greater than an area of the thin-film encapsulation layer”.

However, in the same field of endeavor, display layering, Kang teaches of a second base/substrate 40, ( Kang, Figure 2, [0036 ), which is akin to Kim’s window 190 (also please note the touch array 45 associated with the substrate 40). Kang also teaches of an encapsulation layer 150, akin to Kim’s encapsulation layer 120. As it can be seen in the figure, when looking at the plan view of Figure 2, at a direction intersecting an upper surface substrate 40 (examiner interprets the intersecting as looking down from substrate 40, perpendicular to 40, etc) the area of the substrate 40 is greater than the area of the encapsulation layer 150. To clarify, this is because the width of 40 is larger than the width of 150, when again, looking at a direction intersecting the upper surface of 40. As combined, Kim’s window could be adjusted as desired based on the window characteristics, the touch characteristics below/above it, etc. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the area sizing of the layers, as taught by Kang, with the motivation that the sizing of the base 40 will be advantageous for flexibility, ( Kang, [0077] ). Furthermore, the encapsulation layer 150 is made smaller in width/area to allow the adhesive layer to surround the encapsulation layer, providing flexibility and protection, ( Kang, [0046] ).

Regarding claim 2, Kim of the combination of references further teaches the display apparatus of claim 1, wherein the thin-film encapsulation layer comprises at least one inorganic encapsulation layer and at least one organic encapsulation layer ([0058], The encapsulation layer 120 according to an embodiment can include a first inorganic encapsulation layer, an organic encapsulation layer).

Regarding claim 3, Kim of the combination of references further teaches the display apparatus of claim 2, wherein an end of the at least one inorganic encapsulation layer protrudes from the resin layer the end of the substrate ([0058], The encapsulation layer 120 according to an embodiment can include a first inorganic encapsulation layer, an organic encapsulation layer and protruded past other layers in the display as in Fig. 1).

Regarding claim 4, Kim of the combination of references further teaches the display apparatus of claim 1, wherein the end of the thin-film encapsulation layer is in direct contact with the substrate (Fig. 1; [0057], encapsulation layer 120 surrounded the pixel array layer 110 and contacted substrate, such that the pixel array layer 110 is completely surrounded, as shown in FIG. 1 for example, by having one surface of the pixel array layer 110 covered by the substrate 100 and all other surfaces of the pixel array layer 110 covered by the encapsulation layer 120). 

Regarding claim 5, Kim of the combination of references further teaches the display apparatus of claim 1, wherein the display layer comprises a buffer layer between the substrate and the thin-film encapsulation layer ([0034], buffer layer was optionally provided on the surface of the substrate).

Regarding claim 6, Kim of the combination of references further teaches the display apparatus of claim 5, wherein the buffer layer comprises at least one of silicon oxide and silicon nitride, and the end of the thin-film encapsulation layer is in direct contact with the at least one of silicon oxide and silicon nitride ([0034, buffer layer was optionally provided on the surface of the substrate and the buffer layer was made of silicon oxide and silicon nitride).

Regarding claim 7, Kim of the combination of references further teaches the display apparatus of claim 1, wherein the end of the thin-film encapsulation layer is closer to the resin layer than the end of the substrate (Fig. 1, encapsulation layer 120 did not reach the end of the substrate 100 so it was closer aligned to the film adhesive member layer 160).

Regarding claim 8, Kim of the combination of references further teaches the display apparatus of claim 1, wherein the substrate and the base layer comprise glass ([0032] and [0078], substrate and window cover could have been made of glass).

Regarding claim 9, Kim of the combination of references further teaches the display apparatus of claim 1, wherein a side surface of the resin layer is curved ([0092] and [0102], The non-flat surface 153 can be provided at an interface between the insulation layer 150 and a film adhesive member 160. The side portion 153b3 can be provided in curve shape between the bottom portion 153b1 and the top portion 153b2).

Regarding claim 10, Kim teaches a display apparatus (Fig. 1) comprising: 
a display panel comprising a substrate(Fig. 1, substrate 100 with layers 100, 110, 120 comprising the display panel portion of the display apparatus integrated with a touch screen as described in [0030]), a display layer on the substrate (Fig. 1, pixel array layer 110 on substrate 100), and 
a thin-film encapsulation layer covering the display layer (Fig. 1, encapsulation layer 120 that covered the thin film TFT layer of the pixel array layer 110 as in [0035]); 
an input sensing member comprising a base layer facing the substrate of the display panel (Fig. 1, window cover 190 for interacting with touch screen of display apparatus with a touch screen as in [0030]-[0031]), and 
a resin layer between the thin-film encapsulation layer and the base layer (Fig. 1, film adhesive member 160 for laminating a function film member/polarizer 170 was made of optically clear resin as explained in [0075]-[0076] and was located between the encapsulation layer 120 and the window cover 190), 
wherein a resin layer exposes a portion of a surface of the thin-film encapsulation layer facing the base layer (See protrusion of encapsulation layer 120 in Fig. 1 past film adhesive member layer 160 so the top surface of the encapsulation layer 120 was exposed).
While Kim teaches touch sensing electrodes, they are below the base layer and not above the base layer. 
However, in the analogous art of touch-integrated display devices, Aoki teaches touch panel 3 with touch panel electrodes 3a and 3b placed above a touch panel substrate, wherein the touch panel substrate are located above display device layers. The display device layers include the array substrate 4 similar to Kim’s substrate, a sealing layer 6 covering a display layer 5 similar to Kim’s encapsulation layer, and an optical substrate 9 such as a polarizer and adhesive 2 similar to Kim’s function film member/polarizer and adhesive, located in the order as presented in Kim. The difference was the touch layers were localized to above a touch base substrate (Aoki Fig. 1; [0028] and [0033]-[0034]). It would have been obvious before the effective filing date of the invention to have similarly placed all touch elements above a touch panel substrate as taught by Aoki. One of ordinary skill in the art would have been motivated to allow routing to a separate touch signal controlling circuit for control of touch electrodes and routing to a separate display controlling circuit for control of display elements. This  permitted a structure in which a touch panel board is separately bonded to a display device such as a liquid crystal display device and an organic EL display device, to add a touch panel function (Aoki Fig. 1; [0031], [0040], and [0004]). This would have provided a simple substitution of one known, equivalent element of in-cell touch technology for displays to another element of on-cell touch technology to obtain predictable results. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Kim and Aoki do not explicitly teach “the end of the resin layer has a thickness greater than a thickness of a portion of the resin layer overlapping the display layer.”

However, in the same field of endeavor, display layering, Hamada teaches of a display with a sealing layer 161 (similar to the encapsulation layer of Kim) with a filling member 174 on top (similar to adhesive of Kim), ( Hamada, Figure 2A, [0049] ). [0093], [0114] discloses the filling member 174 is an adhesive which is formed of various types of resin, similar to Kim. Figure 12 shows the edge of the display in which the filling member 174 in placed over the sealing layer components, as detailed in [0053]. As it can be seen, the encapsulation layer has an end which protrudes from an end of the filling member 174 (at the boundary of A2/D1) and the thickness of the filling member at this area is greater than the thickness of a portion of the filling member overlapping the display layer/aspects (see area between B1 and B2 for example). As combined, the adhesive layer of Kim can be modified to incorporate the varying levels of thickness of Hamada’s akin filling member).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the filling member, as taught by Hamada, with the motivation that the filling member can provide stability between the sealing layer and the top glass substrate 101 as well as securing the elements together, ( Hamada, [0078] ).

Kim, Aoki and Hamada do not explicitly teach “wherein, in a plan view as seen along a direction intersecting an upper surface of the base layer, an area of the base layer is greater than an area of the thin-film encapsulation layer”.

However, in the same field of endeavor, display layering, Kang teaches of a second base/substrate 40, ( Kang, Figure 2, [0036 ), which is akin to Kim’s window 190 (also please note the touch array 45 associated with the substrate 40). Kang also teaches of an encapsulation layer 150, akin to Kim’s encapsulation layer 120. As it can be seen in the figure, when looking at the plan view of Figure 2, at a direction intersecting an upper surface substrate 40 (examiner interprets the intersecting as looking down from substrate 40, perpendicular to 40, etc) the area of the substrate 40 is greater than the area of the encapsulation layer 150. To clarify, this is because the width of 40 is larger than the width of 150, when again, looking at a direction intersecting the upper surface of 40. As combined, Kim’s window could be adjusted as desired based on the window characteristics, the touch characteristics below/above it, etc. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the area sizing of the layers, as taught by Kang, with the motivation that the sizing of the base 40 will be advantageous for flexibility, ( Kang, [0077] ). Furthermore, the encapsulation layer 150 is made smaller in width/area to allow the adhesive layer to surround the encapsulation layer, providing flexibility and protection, ( Kang, [0046] ).

Regarding claim 11, Kim of the combination of references further teaches the display apparatus of claim 10, wherein, in a plan view, an area of the resin layer is less than an area of the thin-film encapsulation layer (Fig. 1; [0057], encapsulation layer 120 surrounded the pixel array layer 110 and contacted substrate, such that the pixel array layer 110 is completely surrounded, as shown in FIG. 1 for example, by having one surface of the pixel array layer 110 covered by the substrate 100 and all other surfaces of the pixel array layer 110 covered by the encapsulation layer 120, therefore it had more surface area than the film member adhesive 160).

Regarding claim 12, Kim of the combination of references further teaches the display apparatus of claim 10, wherein, in a plan view, the resin layer is located inside an edge of the thin-film encapsulation layer  (Fig. 1; [0057], encapsulation layer 120 surrounded the pixel array layer 110 and contacted substrate, such that the pixel array layer 110 is completely surrounded, as shown in FIG. 1 for example, by having one surface of the pixel array layer 110 covered by the substrate 100 and all other surfaces of the pixel array layer 110 covered by the encapsulation layer 120, therefore the film member adhesive 160 and it was located within the edges of encapsulation layer 120).

Regarding claim 13, Kim in view of Aoki renders obvious the claim limitations in consideration of the grounds of rejection of claim 4 above.
Regarding claim 14, Kim in view of Aoki renders obvious the claim limitations in consideration of the grounds of rejection of claim 5 above.
Regarding claim 15, Kim in view of Aoki renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 16, Kim in view of Aoki renders obvious the claim limitations in consideration of the grounds of rejection of claim 8 above.
Regarding claim 17, Kim of the combination of references further teaches the display apparatus of claim 10, wherein a portion of a side surface of the resin layer between the substrate and the base layer protrudes away from the display layer ([0092] and [0102], The non-flat surface 153 can be provided at an interface between the insulation layer 150 and a film adhesive member 160. The side portion 153b3 can be provided in curve shape between the bottom portion 153b1 and the top portion 153b2, wherein the curvature protrudes away from the pixel array layer 120).

Regarding claim 19, Kim of the combination of references further teaches the display apparatus of claim 10, wherein the thin-film encapsulation layer comprises at least one inorganic encapsulation layer and at least one organic encapsulation layer ([0058], The encapsulation layer 120 according to an embodiment can include a first inorganic encapsulation layer, an organic encapsulation layer).

Regarding claim 20, Kim teaches a display apparatus (Fig. 1) comprising: 
a display panel comprising a substrate (Fig. 1, substrate 100 with layers 100, 110, 120 comprising the display panel portion of the display apparatus integrated with a touch screen as described in [0030]), the substrate comprising a display area around an opening area (Fig. 1, see the pixel array layer 110 comprising a display area deposited on a smaller area than an opening provided by substrate width)  
a display layer on the substrate (Fig. 1, pixel array layer 110 on substrate 100), and 
a thin-film encapsulation layer covering the display layer (Fig. 1, encapsulation layer 120 that covered the thin film TFT layer of the pixel array layer 110 as in [0035]); 
an input sensing member comprising a base layer facing the substrate of the display panel (Fig. 1, window cover 190 for interacting with touch screen of display apparatus with a touch screen as in [0030]-[0031]), and 
a resin layer between the thin-film encapsulation layer and the base layer (Fig. 1, film adhesive member 160 for laminating a function film member/polarizer 170 was made of optically clear resin as explained in [0075]-[0076] and was located between the encapsulation layer 120 and the window cover 190), 
wherein an end of the thin-film encapsulation layer protrudes from an end of the resin layer toward an end of the substrate (See protrusion of encapsulation layer 120 in Fig. 1 past film adhesive member layer 160. Also, please note the combination below).
While Kim teaches touch sensing electrodes, they are below the base layer and not above the base layer. 
However, in the analogous art of touch-integrated display devices, Aoki teaches touch panel 3 with touch panel electrodes 3a and 3b placed above a touch panel substrate, wherein the touch panel substrate are located above display device layers. The display device layers include the array substrate 4 similar to Kim’s substrate, a sealing layer 6 covering a display layer 5 similar to Kim’s encapsulation layer, and an optical substrate 9 such as a polarizer and adhesive 2 similar to Kim’s function film member/polarizer and adhesive, located in the order as presented in Kim. The difference was the touch layers were localized to above a touch base substrate (Aoki Fig. 1; [0028] and [0033]-[0034]). It would have been obvious before the effective filing date of the invention to have similarly placed all touch elements above a touch panel substrate as taught by Aoki. One of ordinary skill in the art would have been motivated to allow routing to a separate touch signal controlling circuit for control of touch electrodes and routing to a separate display controlling circuit for control of display elements. This  permitted a structure in which a touch panel board is separately bonded to a display device such as a liquid crystal display device and an organic EL display device, to add a touch panel function (Aoki Fig. 1; [0031], [0040], and [0004]). This would have provided a simple substitution of one known, equivalent element of in-cell touch technology for displays to another element of on-cell touch technology to obtain predictable results. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Kim and Aoki do not explicitly teach “the end of the resin layer has a thickness greater than a thickness of a portion of the resin layer overlapping the display layer.”

However, in the same field of endeavor, display layering, Hamada teaches of a display with a sealing layer 161 (similar to the encapsulation layer of Kim) with a filling member 174 on top (similar to adhesive of Kim), ( Hamada, Figure 2A, [0049] ). [0093], [0114] discloses the filling member 174 is an adhesive which is formed of various types of resin, similar to Kim. Figure 12 shows the edge of the display in which the filling member 174 in placed over the sealing layer components, as detailed in [0053]. As it can be seen, the encapsulation layer has an end which protrudes from an end of the filling member 174 (at the boundary of A2/D1) and the thickness of the filling member at this area is greater than the thickness of a portion of the filling member overlapping the display layer/aspects (see area between B1 and B2 for example). As combined, the adhesive layer of Kim can be modified to incorporate the varying levels of thickness of Hamada’s akin filling member).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the filling member, as taught by Hamada, with the motivation that the filling member can provide stability between the sealing layer and the top glass substrate 101 as well as securing the elements together, ( Hamada, [0078] ).

Kim, Aoki and Hamada do not explicitly teach “wherein, in a plan view as seen along a direction intersecting an upper surface of the base layer, an area of the base layer is greater than an area of the thin-film encapsulation layer”.

However, in the same field of endeavor, display layering, Kang teaches of a second base/substrate 40, ( Kang, Figure 2, [0036 ), which is akin to Kim’s window 190 (also please note the touch array 45 associated with the substrate 40). Kang also teaches of an encapsulation layer 150, akin to Kim’s encapsulation layer 120. As it can be seen in the figure, when looking at the plan view of Figure 2, at a direction intersecting an upper surface substrate 40 (examiner interprets the intersecting as looking down from substrate 40, perpendicular to 40, etc) the area of the substrate 40 is greater than the area of the encapsulation layer 150. To clarify, this is because the width of 40 is larger than the width of 150, when again, looking at a direction intersecting the upper surface of 40. As combined, Kim’s window could be adjusted as desired based on the window characteristics, the touch characteristics below/above it, etc. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the area sizing of the layers, as taught by Kang, with the motivation that the sizing of the base 40 will be advantageous for flexibility, ( Kang, [0077] ). Furthermore, the encapsulation layer 150 is made smaller in width/area to allow the adhesive layer to surround the encapsulation layer, providing flexibility and protection, ( Kang, [0046] ).

Response to Arguments
5.	Applicant’s arguments considered, but is respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments, particularly the removal of Heo and addition of Kang. As a result, Applicant’s arguments are moot at this time.
	

Conclusion	
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621